Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 12/16/2021. The amendment had been entered in previous office action. Claims 1-3,5-6,8-10,12-13 and 15-18 have been previously presented and claims 4, 7, 11 and 14 have been cancelled. Claims 1-3,5,6,8-10,12,13 and 15-18 are pending, with claims 1, 8 and 18 being independent in the instant application.
Response to Arguments
3.	Applicant acknowledged the claim interpretation 112 (f) for claims 8-10 and 12, even Applicant does not agree with this interpretation, Examiner would maintain the previous claim interpretation 112 (f) for claims 8-10 and 12 in this current office action. 
Applicant's Arguments/Remarks filed on 12/16/2021 on page 10-13 regarding
35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the presented Arguments/Remarks by the Applicant. However, a new ground of rejections is provided below amending the previous rejections (See analysis below Claim Rejections-35 U.S.C. 103).

Examiner Notes
 The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Interpretation
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g. "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) in claims 8-10 and 12 are:

 (claim 9) and (claim 10) "parameter value collecting module configured to collect...."
 (claim 12)  “an identifier generating module to generate a unique identifier…”
         Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As Applicant merely acknowledged the claim interpretation and did not provide further explanation, the previous interpretation 35 U.S.C. 112(f) is maintained.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-3, 8-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over a conference paper “Sustainable Manufacturing Performance Evaluation: Integrating Product and Process Metrics for Systems Level Assessment” by Aihua Huang (hereinafter Huang) and in view of Grichnik et al. (Patent No. US7877239B2) (hereinafter Grichnik). 
Regarding claim 1, Huang teaches … a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process, (Huang discussed in page 566 under section 3, that sustainable manufacturing has been promoted by a significant amount of research that focused on developing more sustainable products and processes. Therefore, when identifying enterprise level sustainable manufacturing metrics, integrating product and process sustainability metrics is essential. At product level, it is essential to focus on premanufacturing, manufacturing and use stages of a product life-cycle. To achieve sustainability in manufacturing, design and improvements must be coordinated across products, processes and the system. A comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics, as shown as shown in Fig. 1. Moreover, in page 565 under section 2.2, an example of physical product for producing steel knives at a machining work cell level being provided. All the sustainability assessments for the case study are evaluated using a set of selected metrics. Therefore, Huang teaches a physical product (steel knife) having specific physical shape during a life cycle timeline of the physical product (since, manufacturing metrics for the product being computed as EnSI in the proposed framework), the life cycle timeline including a product design or premanufacturing process, a product production process and a product use process stages of a product life-cycle (as discussed above)).
Huang teaches determining… a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters or one or more performance indices of the physical product, the one or more design parameters including a length of a physical component, (Huang discussed in page 566 under section 3, that sustainable manufacturing has been promoted by a significant amount of research that focused on developing more sustainable products and processes. Therefore, when identifying enterprise level sustainable manufacturing metrics, integrating product and process sustainability metrics is essential. At product level, it is essential to focus on premanufacturing, manufacturing and use stages of a product life-cycle. A comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics as shown in Fig. 1. The performance measurement framework, a consistent and acceptable approach being provided to systematically collect, analyze, utilize and report the sustainability performance. In the pillar of product metrics, the metrics developed in the previous product sustainability index (ProdSI) are taken into consideration for systems level metrics development. In the pillar, process metrics developed in a previous study of process sustainability index (ProcSI) are incorporated for systems level metrics development. The focus of this paper a framework is on developing enterprise level sustainability metrics presented in Fig. 1. Therefore, the life cycle data type (metrics) being associated with one or more design parameters (e.g. product and process sustainability metrics) or one or more performance indices of the physical 
and Huang teaches the one or more performance indices of the physical product including an average working time; (Huang discussed in page 564 under section 2.1, product sustainability indicators proposed in the product sustainability evaluation considered the resource consumption and value creation throughout its life-cycle. The proposed indicators also provided a foundation to measure the comprehensive product sustainability and it is essential to consider the product’s end-of-life (EOL) management, which play an important role for product sustainability performance evaluation from total life-cycle perspective. It has been discussed in page 567 under section 4, a five-level hierarchical structure for enterprise sustainable manufacturing metrics in the sequence of individual metrics, sub-clusters, clusters, sub-index, and the index being proposed and sub-indices are aggregated to compute the Enterprise Sustainability Index (EnSI) (shown in Fig. 2). It can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI and the “Product EOL” is considered in ‘Environment’ and ‘society’ aspect when selecting metrics for ProdSI and EnSI. Therefore, Huang teaches the one or more performance indices (ProdSI and EnSI) of the physical product including an average working time i.e. “Product EOL”).
Huang teaches collecting … in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein the collecting includes at least one of acquiring, in the product production process, a parameter value of the one or more design parameters from a product data management system or a manufacturing execution system, or acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system or an industrial Internet of Things, the product use process including use of the physical product produced in the product production process; (Examiner notes that the claim language includes two optional embodiments, a first embodiment “the collecting includes at least one of acquiring, in the product production process, a parameter value of the one or more design parameters from a product data management system or a manufacturing execution system”, or the second embodiment “acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system …”. As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the second embodiment.
	Huang discussed in page 567 under section 4, in order to better present the enterprise sustainability behavior, numerous metrics were evaluated and a five-level hierarchical structure being proposed for enterprise sustainable manufacturing metrics. The established metrics system will consist of 9 clusters each of which represents an area of enterprise sustainability. To better reflect the context of assessment, they are further categorized into sub-clusters and metrics are identified for each sub-cluster. The metrics are sequentially aggregated at sub-cluster and cluster levels to develop sub-indices for economic, environmental and societal aspects. The sub-indices are then producing steel knives at a machining work cell level and in page 564 under section 1 it has been mentioned that a comprehensive framework for sustainable manufacturing systems level assessment being discussed in this paper. Therefore, it is understood that the product use process including use of the physical product (e.g. steel knives) produced in the product production process in the manufacturing system which is equivalent to manufacturing execution system.  
Huang discussed in page 567 under section 4, As can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI and Fig. 3 presents the entire set of metrics for enterprise sustainability evaluation including the relevant indices, sub-indices, clusters, and sub-clusters. Because the variety of metrics will have different units, the measured data are to be normalized according to a 0- 10 scale, the score of 10 representing the best case is assigned only when a theoretically perfect case is achieved. The procedure of normalization can be completed by using two methods: objective and subjective. The procedure of weighting can be completed by three commonly used weighting methods: equal weighting, subjective, weighting and weighting from analytical approach. In page 569 under section 5, where Fig. 5 shows 
Huang teaches inputting the at least one parameter value into the product model, enabling the product model to adjust a performance index or design parameter included in the product model based on a result of comparing a statistical analysis result of the at least one parameter value with a threshold, (Examiner notes that the claim language includes two optional embodiments, as "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the first embodiment such as “inputting the at least one parameter value into the product model, enabling the product model to adjust a performance index and adjusting the performance index”. Huang discussed earlier that the focus of this paper is to develop a framework on enterprise level sustainability metrics (presented in Fig. 1). Therefore, the life cycle data type (metrics) being associated with one or more design parameters (e.g. product and process sustainability metrics) or one or more performance indices of the physical product such as product sustainability index (ProdSI) and process sustainability index (ProcSI) are incorporated for systems level metrics development. The framework is on developing enterprise level sustainability metrics is the ‘product model’ and the inputs of one or more parameters are product and process sustainability metrics. Huang discussed in page 567 under section 4, in order to better present the enterprise sustainability behavior, numerous metrics were evaluated and a five-level hierarchical structure being proposed for enterprise sustainable manufacturing metrics. The established metrics system will consist of 9 clusters each of which represents an area of enterprise sustainability. To better reflect the context of assessment, they are further categorized into sub-clusters and metrics are identified for each sub-cluster. The metrics are sequentially aggregated at sub-cluster and cluster levels to develop sub-indices for economic, environmental and societal aspects. The sub-indices are then aggregated to compute the Enterprise Sustainability Index (EnSI) shown in Fig. 2. As can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI, directly or with some minor modifications. Pre-manufacturing, manufacturing, use and post-use stages were considered when selecting metrics for the proposed EnSI. Because the variety of metrics will have different units, the measured data are to be normalized according to a 0-10 scale and the score aggregation for calculating EnSI is expressed in equations (1), (2) and (3), where the normalized data are aggregated into the higher level based on the weighting factors assigned. Here, the performance index in above example “Enterprise Sustainability Index (EnSI)” being adjusted when the measured data are to be normalized according to a 0-10 scale and the score aggregation for calculating EnSI is expressed in equations (1), (2) and (3), where the normalized data are aggregated into the higher level based on the weighting factors assigned).  
However, Huang teaches doesn’t explicitly teach A method of operating an apparatus for adjusting a product model … the method comprising: determining by the apparatus for adjusting the product model, collecting, by the apparatus for adjusting the product model, wherein the collecting includes … acquiring … a parameter value of the one or more design parameters; adjusting, by the apparatus for adjusting the product model, the product model based on the at least one parameter value by inputting the at least one parameter value into a simulation tool
Grichnik teaches A method of operating an apparatus for adjusting a product model … the method comprising: determining by the apparatus for adjusting the product model, (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, some adjustment to the design or product has been done by the product designer. Moreover, it has been stated in Abstract “A method is provided for designing a product. The method may also include generating a computational model indicative of …. providing a set of constraints to the computational model representative of a compliance state for the product.” Therefore, Grichnik disclosed a method of operating an apparatus for adjusting a product model. Moreover, in col. 6 lines 40-53: design constraints provided to the model that may represent a state of compliance of the product design). Processor 102 may then run a simulation of the computational model to find statistical distributions for an individual input parameter.” Here, some adjustment to the design or product has been performed (when the desired distributions of the input parameters are based on relationships between the input parameters and desired distributions of the output parameters) and determined by the processor of the computer system in order to represent a state of compliance of the product design when design constraints being provided to the model); 
Grichnik teaches collecting, by the apparatus for adjusting the product model, wherein the collecting includes … acquiring … a parameter value of the one or more design parameters; (Grichnik discussed in col. 6 lines 40-53 about adjusting a product model when the desired distributions of the input parameters are based on relationships between the input parameters and desired distributions of the output parameters to represent a state of compliance of the product design when design constraints being provided to the model. It has been discussed in col. 4 lines 24-35, FIG. 2 provides a method for designing a product using product design system 100. The product design system obtains data records related to input variables and output collected through testing of actual products. Therefore, Grichnik teaches parameter value of the one or more design parameters (a set of output parameter values corresponding to a particular set of input variable values) are collected and stored in a database).
Grichnik teaches adjusting, by the apparatus for adjusting the product model, the product model based on the at least one parameter value by inputting the at least one parameter value into a simulation tool (Grichnik disclosed in col. 6 lines 40-60: “Once trained and validated, the computational model may be used to determine values of output parameters when provided with values of input parameters. Further, processor 102 may optimize the model by determining desired distributions of the input parameters based on relationships between the input parameters and desired distributions of the output parameters. Processor 102 may analyze the relationships between distributions of the input parameters and desired distributions of the output parameters (e.g., design constraints provided to the model that may represent a state of compliance of the product design). Processor 102 may then run a simulation of the computational model to find statistical distributions for an individual input parameter.” Here, some adjustment to the design or product has been performed (when the desired distributions of the input parameters are based on relationships between the input 
Therefore, Huang and Grichnik are analogous art because they are related in to employ design constraints or parameter of product in the manufacturing process/system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Grichnik before him or her, to modify the adjusting of product model (developed a framework on enterprise level sustainability metrics and adjusted the weighting factor for the normalized data, where score aggregated for calculating performance index of an enterprise) of Huang to include the apparatus for adjusting a product model of Grichnik. The suggestion/motivation for doing so would have been obvious by Grichnik because the processor optimized the model by determining desired distributions of the input parameters based on relationships between the input parameters and desired distributions of the output parameters once the design model is  trained and validated, the computational model is used to determine values of output parameters when provided with values of input parameters (e.g., design constraints provided to the model, represented a state of compliance of the product design) (Grichnik disclosed in col. 6 lines 40-53). Therefore, it would have been obvious to combine Grichnik with Huang to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Huang and Grichnik teach The method of claim 1, wherein Huang teaches the life cycle data type includes the one or more design parameters of the physical product, (Huang discussed in page 566 under section 3, that sustainable manufacturing has been promoted by a significant amount of research that focused on developing more sustainable products and processes. Therefore, when identifying enterprise level sustainable manufacturing metrics, integrating product and process sustainability metrics is essential. At product level, it is essential to focus on premanufacturing, manufacturing and use stages of a product life-cycle. A comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics as shown in Fig. 1. The performance measurement framework, a consistent and acceptable approach being provided to systematically collect, analyze, utilize and report the sustainability performance. In the pillar of product metrics, the metrics developed in the previous product sustainability index (ProdSI) are taken into consideration for systems level metrics development. The focus of this paper a framework is on developing enterprise level sustainability metrics presented in Fig. 1. Therefore, the life cycle data type (metrics) being associated with one or more design parameters (e.g. product and process sustainability metrics) are incorporated for systems level metrics development).
and Huang teaches the collecting includes acquiring, in the product production process, the parameter value of the one or more design parameters from the product data management system or the manufacturing execution system. (Huang discussed in page 565 under section 2.2, an example of physical product being provided for producing steel knives at a machining work cell level and in page 564 under section 1 it has been mentioned that a comprehensive framework for Huang discussed in page 567 under section 4, in order to better present the enterprise sustainability behavior, numerous metrics were evaluated and a five-level hierarchical structure being proposed for enterprise sustainable manufacturing metrics. The metrics are sequentially aggregated at sub-cluster and cluster levels to develop sub-indices for economic, environmental and societal aspects. The sub-indices are then aggregated to compute the Enterprise Sustainability Index (EnSI) shown in Fig. 2. As can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI, directly or with some minor modifications. Pre-manufacturing, manufacturing, use and post-use stages were considered when selecting metrics for the proposed EnSI. Because the variety of metrics will have different units, the measured data are to be normalized according to a 0-10 scale and the score aggregation for calculating EnSI is expressed in equations (1), (2) and (3), where the normalized data are aggregated into the higher level based on the weighting factors assigned. Here, the values of score aggregation for calculating EnSI (where measured data are normalized according to a 0-10 scale) are the parameter value of the one or more design parameters being collected from the manufacturing system or manufacturing execution system. Therefore, it is understood that the physical product (e.g. steel knives) produced in the product production process and the parameter value of the one or more design parameters being collected from the in the manufacturing system or manufacturing execution system). 
Regarding claim 3, Huang and Grichnik teach The method of claim 1, wherein Huang teaches the life cycle data type includes the one or more performance indices of the physical product, (Huang discussed in page 566 under premanufacturing, manufacturing and use stages of a product life-cycle. To achieve sustainability in manufacturing, design and improvements must be coordinated across products, processes and the system. A comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics, as shown as shown in Fig. 1. It has been discussed in page 567 under section 4, a five-level hierarchical structure for enterprise sustainable manufacturing metrics in the sequence of individual metrics, sub-clusters, clusters, sub-index, and the index being proposed and sub-indices are aggregated to compute the Enterprise Sustainability Index (EnSI) (shown in Fig. 2). It can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI and the “Product EOL” is considered in ‘Environment’ and ‘society’ aspect when selecting metrics for ProdSI and EnSI. Therefore, Huang teaches life cycle data type includes the one or more performance indices (ProdSI and EnSI) of the physical product).
 Huang teaches the collecting includes acquiring, in the product use process of the physical product, the index value of the one or more performance indices from the manufacturing execution system or the industrial Internet of Things. Huang discussed in page 567 under section 4, As can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI and Fig. 3 presents the entire set of metrics for enterprise sustainability evaluation including the relevant indices, sub-indices, clusters, and sub-clusters. Because the variety of metrics 
Regarding claim 8, Huang teaches … a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process, (Huang discussed in page 566 under section 3, that sustainable manufacturing has been promoted by a significant amount of research that focused on developing more sustainable products and processes. Therefore, when identifying enterprise level sustainable manufacturing metrics, integrating product and process sustainability metrics is essential. At product level, it is essential to focus on premanufacturing, manufacturing and use stages of a product life-cycle. To achieve sustainability in manufacturing, design and improvements must be coordinated across products, processes and the system. A comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics, producing steel knives at a machining work cell level being provided. All the sustainability assessments for the case study are evaluated using a set of selected metrics. Therefore, Huang teaches a physical product (steel knife) having specific physical shape during a life cycle timeline of the physical product (since, manufacturing metrics for the product being computed as EnSI in the proposed framework), the life cycle timeline including a product design or premanufacturing process, a product production process and a product use process stages of a product life-cycle (as discussed above)).
Huang teaches to determine a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters or one or more performance indices of the physical product, the one or more design parameters including a length of a physical component, (Huang discussed in page 566 under section 3, that sustainable manufacturing has been promoted by a significant amount of research that focused on developing more sustainable products and processes. Therefore, when identifying enterprise level sustainable manufacturing metrics, integrating product and process sustainability metrics is essential. At product level, it is essential to focus on premanufacturing, manufacturing and use stages of a product life-cycle. A comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics as shown in Fig. 1. The performance measurement framework, a consistent and acceptable approach being provided to systematically collect, analyze, utilize and report metrics developed in the previous product sustainability index (ProdSI) are taken into consideration for systems level metrics development. In the pillar, process metrics developed in a previous study of process sustainability index (ProcSI) are incorporated for systems level metrics development. The focus of this paper a framework is on developing enterprise level sustainability metrics presented in Fig. 1. Therefore, the life cycle data type (metrics) being associated with one or more design parameters (e.g. product and process sustainability metrics) or one or more performance indices of the physical product such as product sustainability index (ProdSI) and process sustainability index (ProcSI) are incorporated for systems level metrics development).
and Huang teaches the one or more performance indices of the physical product including an average working time; (Huang discussed in page 564 under section 2.1, product sustainability indicators proposed in the product sustainability evaluation considered the resource consumption and value creation throughout its life-cycle. The proposed indicators also provided a foundation to measure the comprehensive product sustainability and it is essential to consider the product’s end-of-life (EOL) management, which play an important role for product sustainability performance evaluation from total life-cycle perspective. It has been discussed in page 567 under section 4, a five-level hierarchical structure for enterprise sustainable manufacturing metrics in the sequence of individual metrics, sub-clusters, clusters, sub-index, and the index being proposed and sub-indices are aggregated to compute the Enterprise Sustainability Index (EnSI) (shown in Fig. 2). It can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI and the “Product 
Huang teaches to collect, in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein the collecting includes at least one of acquiring, in the product production process, a parameter value of the one or more design parameters from a product data management system or a manufacturing execution system, or acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system or an industrial Internet of Things, the product use process including use of the physical product produced in the product production process; (Examiner notes that the claim language includes two optional embodiments, a first embodiment “the collecting includes at least one of acquiring, in the product production process, a parameter value of the one or more design parameters from a product data management system or a manufacturing execution system”, or the second embodiment “acquiring, in the product use process, an index value of the one or more performance indices from the manufacturing execution system …”. As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the second embodiment.
Huang discussed in page 567 under section 4, in order to better present the enterprise sustainability behavior, numerous metrics were evaluated and a five-level hierarchical structure being proposed for enterprise sustainable manufacturing metrics. The established metrics system will consist of 9 clusters each of which represents an area of enterprise sustainability. To better reflect the context of assessment, they are further categorized into sub-clusters and metrics are identified for each sub-cluster. The metrics are sequentially aggregated at sub-cluster and cluster levels to develop sub-indices for economic, environmental and societal aspects. The sub-indices are then aggregated to compute the Enterprise Sustainability Index (EnSI) shown in Fig. 2. Here, numerous metrics were evaluated in a five-level hierarchical structure to propose enterprise sustainable manufacturing metrics are complying with the life cycle data type (because the metrics are sequentially aggregated at sub-cluster and cluster levels to develop sub-indices) and the metrices are one or more parameters for the design or framework of sustainable manufacturing. Moreover, in page 565 under section 2.2, an example of physical product being provided for producing steel knives at a machining work cell level and in page 564 under section 1 it has been mentioned that a comprehensive framework for sustainable manufacturing systems level assessment being discussed in this paper. Therefore, it is understood that the product use process including use of the physical product (e.g. steel knives) produced in the product production process in the manufacturing system which is equivalent to manufacturing execution system.  
Huang discussed in page 567 under section 4, As can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI and Fig. 3 presents 
Huang teaches inputting the at least one parameter value into the product model, enabling the product model to adjust a performance index or design parameter included in the product model based on a result of comparing a statistical analysis result of the at least one parameter value with a threshold, (Examiner notes that the claim language includes two optional embodiments, as "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the first embodiment such as “inputting the at least one parameter value into the product model, enabling the product model to adjust a performance index and adjusting the performance index”. Huang discussed earlier that the focus of this paper is to develop a framework on enterprise level sustainability Huang discussed in page 567 under section 4, in order to better present the enterprise sustainability behavior, numerous metrics were evaluated and a five-level hierarchical structure being proposed for enterprise sustainable manufacturing metrics. The established metrics system will consist of 9 clusters each of which represents an area of enterprise sustainability. To better reflect the context of assessment, they are further categorized into sub-clusters and metrics are identified for each sub-cluster. The metrics are sequentially aggregated at sub-cluster and cluster levels to develop sub-indices for economic, environmental and societal aspects. The sub-indices are then aggregated to compute the Enterprise Sustainability Index (EnSI) shown in Fig. 2. As can be observed from Fig. 2, some clusters from the ProdSI and ProcSI are included in the EnSI, directly or with some minor modifications. Pre-manufacturing, manufacturing, use and post-use stages were considered when selecting metrics for the proposed EnSI. Because the variety of metrics will have different units, the measured data are to be normalized according to a 0-10 scale and the score aggregation for calculating EnSI is expressed in equations (1), (2) and (3), where the normalized data are aggregated into the higher level based on the weighting factors assigned. Here, the performance index in above example 
However, Huang teaches doesn’t explicitly teach an apparatus for adjusting a product model … the apparatus comprising: a data type determining module …; a parameter value collecting module … wherein the parameter value collecting module collects the at least one parameter value …; a product model adjusting module, to adjust the product model, based on the at least one parameter value, wherein the product model adjusting module adjust the product model by inputting the at least one parameter value into a simulation tool,
Grichnik teaches an apparatus for adjusting a product model … the apparatus comprising: a data type determining module (According to the Spec. of current application in para [0031]: “The term 'module' may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware.” Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore data type determining module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec. of current of current Application). Moreover, in col. 6 lines 40-53: “Once trained and validated, the computational model design constraints provided to the model that may represent a state of compliance of the product design). Processor 102 may then run a simulation of the computational model to find statistical distributions for an individual input parameter.” Here, some adjustment to the design or product has been performed (when the desired distributions of the input parameters are based on relationships between the input parameters and desired distributions of the output parameters) and determined by the processor of the computer system in order to represent a state of compliance of the product design when design constraints being provided to the model);
Grichnik teaches a parameter value collecting module … wherein the parameter value collecting module collects the at least one parameter value …; (Grichnik disclosed in col. 3 lines 64-66, an apparatus or Product design system include a processor, therefore a parameter value collecting module is working inside the processor of the disclosed apparatus here in Grichnik’s invention. It has been discussed in col. 6 lines 40-53 about adjusting a product model when the desired distributions of the input parameters are based on relationships between the input parameters and desired distributions of the output parameters to represent a state of compliance of the product design when design constraints being provided to the model. collected through testing of actual products. Therefore, Grichnik teaches the parameter value collecting module (in processor) collected and stored the parameter value of the one or more design parameters (a set of output parameter values corresponding to a particular set of input variable values) in a database).
Grichnik teaches a product model adjusting module, to adjust the product model, based on the at least one parameter value, wherein the product model adjusting module adjust the product model by inputting the at least one parameter value into a simulation tool, (Grichnik disclosed in col. 3 lines 64-66, an apparatus or Product design system include a processor, therefore a product model adjusting module is working inside the processor of the disclosed apparatus here in Grichnik’s invention. It has been disclosed in col. 6 lines 40-53: “Once trained and validated, the computational model may be used to determine values of output parameters when provided with values of input parameters. Further, processor 102 may optimize the model by determining desired distributions of the input parameters based on relationships between the input parameters and desired distributions of the output design constraints provided to the model that may represent a state of compliance of the product design). Processor 102 may then run a simulation of the computational model to find statistical distributions for an individual input parameter.” Here, some adjustment to the design or product has been performed (when the desired distributions of the input parameters are based on relationships between the input parameters and desired distributions of the output parameters) and determined by the processor of the computer system in order to represent a state of compliance of the product design when design constraints being provided to the model).
Therefore, Huang and Grichnik are analogous art because they are related in to employ design constraints or parameter of product in the manufacturing process/system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Grichnik before him or her, to modify the adjusting of product model (developed a framework on enterprise level sustainability metrics and adjusted the weighting factor for the normalized data, where score aggregated for calculating performance index of an enterprise) of Huang to include the apparatus with adjusting module for adjusting a product model of Grichnik. The suggestion/motivation for doing so would have been obvious by Grichnik because the processor optimized the model by determining desired distributions of the input parameters based on relationships between the input parameters and desired distributions of the output parameters once the design model is  trained and validated, the computational model is used to determine values of output Grichnik disclosed in col. 6 lines 40-53). Therefore, it would have been obvious to combine Grichnik with Huang to obtain the invention as specified in the instant claim(s).
Regarding claims 9 and 10, Huang and Grichnik teach The apparatus for adjusting a product model of claim 8, wherein Grichnik teaches the parameter value collecting module (as discussed in claim 8). The rest of the claim limitations of claims 9 and 10 are substantially similar to claims 2 and 3 above and incorporating the rejections of claims 2 and 3. Therefore claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Huang and Grichnik as discussed above for substantially similar rationale.
Regarding claim 15, Huang and Grichnik teach executing the method of claim 1, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable … the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters associated with the product and to select one or more input parameters from the one or more input variables.” Moreover, in col. 4 design constraints provided to the model that may represent a state of compliance of the product design). Processor 102 may then run a simulation of the computational model to find statistical distributions for an individual input parameter.” Here, some adjustment to the design or product has been performed (when the desired distributions of the input parameters are based on relationships between the input parameters and desired distributions of the output parameters) and determined by the processor of the computer system in order to represent a state of compliance of the product design when design constraints being provided to the model);
Regarding claim 16 and 17, Huang and Grichnik teach executing the method of claims 2 and 3, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable … the apparatus for adjusting a product model (Please see above explanations and citations regarding claim 15)
Regarding claim 18, Grichnik teaches An apparatus for adjusting a product model … the apparatus comprising: a memory storing computer-executable instructions; and at least one processor configured to execute the computer-executable instructions to cause the apparatus to … (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Moreover, in col. 4 lines 9-11: “Memory module 104 may be configured to store information accessed and used by processor 102.” Here, this ‘Product design system’ is a computer apparatus, where memory stores computer-executable instructions and these instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus. It has been disclosed in col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters associated with the product and to select one or more input parameters from the one or more input variables.” In col. 4 lines 9-11: “Memory module 104 may be configured to store information accessed and used by processor 102.” Here, memory is configured to store a set of instructions enabling a processor to execute those instructions, i.e. the processor is configured to execute computer-executable instructions);
          The rest of the claim limitations of claim 18 are substantially similar to claims 1 and 8 above and incorporating the rejections of claims 1 and 8, therefore claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Huang and  Grichnik, as discussed above for substantially similar rationale.
Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Grichnik and further in view of CAI HONGMING et al. (hereinafter Hongming, submitted in IDS dated 02/14/2019). 
Regarding claim 5, Huang and Grichnik teach The method of claim 1, further Hongming teaches generating a unique identifier of the life cycle data type (As per Spec. of current application in page 22 and para [0060] applicant stated: “the collecting side comprises at least one of the following: a product data management system (PDM); a manufacturing execution system (MES); an industrial Internet of Things (IoT).” Hongming disclosed, in Introduction section, page 1558: “Unique identifiers of products or parts are important for PLM application during the predefined lifecycle because products in PLM are disposed not only to intra-enterprise but also in a distributed, mobile, and collaborative environment.” Moreover, Hongming discussed, in page 1559, under ‘Main Framework’ section: “in the data attainment stage, unique ID from product, components or parts needs to be identified.” Hongming also proposed a framework for PLM in his paper as shown in Fig. 1. At the right side column in page 1559: “The framework consists of three dimensions, including lifecycle, product structure, and information dimension. Lifecycle dimension consists of different stages defined by the business purpose. Product structure dimension contains different layers such as product, components, and parts that relate to real object with unique IoT identification.” Here, the framework for PLM in Fig. 1 shows the lifecycle of a product with different stages (which defined by the business purpose or goal). Since, the product structure dimension in PLM framework contains product, components, and parts that is related to real object with unique IoT identification, i.e. unique ID from product, components or parts (which got identified in data attainment stage) get attached with unique IoT identification. Therefore, this kind of unique identifier (unique ID from product, components or parts) got generated as life cycle data type),
Hongming teaches the collecting includes sending the unique identifier of the life cycle data type and a data source of the life cycle data type to a collecting side (Hongming disclosed in page 1559 under ‘Main Framework’ section in page 1559 (right side column): “For the purpose of integration, configuration and utility of heterogeneous product data in a distributing mobile environment, some major requirements are given from IoT object identification, abstracting, disposing, and invoking purposes. To identify objects in a variety of producing conditions is a very hard work; not only RFID but also 2D barcode and DPM are needed to be applied in a comprehensive way. Second, information from products is always heterogeneous and distributed. Third, in the data disposing stage, IoT objects are needed to be combined into one body or disposed into parts for a certain business goal.” Here, the unique identifier as life cycle data type got distributed or sent to the collecting side IoT (Internet of Things) during the data disposing stage (as discussed above). Moreover, at the same page of 1559 (in last paragraph of right side column): “Resource models in information dimension act as the core model to represent IoT object, covering all different stage of product lifecycle. Resource nodes and node relations are mapping into different data sources in distributed mobile environment. Each resource has one unique resource identifier (URI).” In page 1560, under ‘Resource-based PLM Modeling’ section, it has been stated: “Basic resource is built as basic structure connected to data source, and it is also called independent resource related to single table in database. URI stores unique address of a resource, which could be used to locate the resource in the distributed back-end server.” Since, URI stores unique address of a resource and Basic resource (BR) connected to data source, which means URI are connected to or mapped 
          Hongming teaches receiving, from the collecting side, the at least one parameter value which (i) originates in the data source, (ii) is identified using the unique identifier, (iii) is associated with the physical product and complies with the life cycle data type (It has already been discussed above that IoT (Internet of Things) is the collecting side where unique identifier of the life cycle data type and a data source of the life cycle data type being sent. Hongming disclosed in page 1559 under ‘Main Framework’ section in page 1559 (right side column): “For the purpose of integration, configuration and utility of heterogeneous product data in a distributing mobile environment, some major requirements are given from IoT object identification, abstracting, disposing, and invoking purposes.” Here, the heterogeneous product data received from the collecting side IoT. Moreover, in page of 1559 (in last paragraph of right side column): “Resource models in information dimension act as the core model to represent IoT object, covering all different stage of product lifecycle. Resource nodes and node relations are mapping into different data sources in distributed mobile environment. Each resource has one unique resource identifier (URI).” In page 1560, under ‘Resource-based PLM Modeling’ section, it has been stated: “Basic resource is built as basic structure connected to data source, and it is also called independent resource related to single table in database. URI stores unique address of a resource, which could be used to locate the resource in the distributed back-end server.” Since, URI stores unique address of a resource and Basic resource (BR) connected to data 
Regarding claim 6, Huang, Grichnik and Hongming teach The method of claim 5, wherein Huang teaches the collecting side comprises at least one of: the product data management system; the manufacturing execution system; or the industrial Internet of Things. (Huang discussed in page 564 under section 1 that a comprehensive framework for sustainable manufacturing systems level assessment being discussed in this paper. In page 566 under section 3, it has been discussed, a comprehensive framework was proposed for developing sustainable manufacturing metrics at the systems level which integrated process and product sustainability metrics as shown as sustainable manufacturing performance measurement house in Fig. 1. The foundation of this framework is sustainable manufacturing, total life-cycle, then in the middle is the performance measurement framework, that will provide a consistent and acceptable approach to systematically collect, analyze, utilize and report the sustainability performance. Therefore, Huang teaches the collecting side comprises the manufacturing execution system or manufacturing system).
 Regarding claim 12, Huang and Grichnik teach The apparatus for adjusting a product model of claim 8, further Grichnik teaches an identifier generating module and the parameter value collecting module … (According to the Spec. of ” Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore both identifier generating module and the parameter value collecting module are working inside the processor of the disclosed apparatus here in Grichnik’s invention).
the rest of the claim limitations of claim 12 are substantially similar to claim 5 above and incorporating the rejections of claim 5, therefore claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Huang, Grichnik and Hongming as discussed above for substantially similar rationale.
Regarding claim 13, Huang, Grichnik and Hongming teach The apparatus for adjusting a product model of claim 12, are incorporating the rejections of claim 6 because the claim limitation of claim 13 is substantially similar to claim 6 above and incorporating the rejections of claim 6.  Therefore claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior arts Huang, Grichnik and Hongming, as discussed above for substantially similar rationale.

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL paper “Materials selection for environmentally conscious design via a proposed life cycle environmental performance index” by Haihong Huang et al. disclosed a method for establishing a life cycle environmental performance index and this index can be integrated into an environmentally conscious design process. This paper aims to contribute a materials selection method that can be integrated with other design tools collectively focused on achieving ECD (environmentally conscious design) and presenting the materials selection methods based on the performance index of materials. ECD emphasizes the need to consider environmental impacts during such product life cycle stages as materials extraction, materials processing, manufacturing, distribution, use, and end of life. A systematic method resorting to quantitative analysis is proposed for ECD and a life cycle environmental performance index (EPI) is developed in this paper.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
 	  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148